BELCHER, Commissioner.
The offense is the possession of a bomb; the punishment, five years in the penitentiary.
This is a companion case to that of Pinkston v. State, Tex.Cr.App., 276 S.W.2d 259, to which we here refer for a summary of the evidence which is substantially the same as in this case. In the Pinkston case, the given name of appellant was not shown, but referred to as a man named Stephens, who was in the rear seat of the automobile at the time it was stopped.
We find the evidence sufficient to support the conviction.
Finding no reversible error, the judgment of the trial court is affirmed.
Opinion approved by the court.